Name: Commission Regulation (EEC) No 2856/84 of 8 October 1984 concerning a third amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10 . 84 Official Journal of the European Communities No L 270/ 11 COMMISSION REGULATION (EEC) No 2856/84 of 8 October 1984 concerning a third amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America Whereas the aforesaid Council Regulation (EEC) No 1346/84 adjusted import quotas in order to take better account of the development of the dollar/ECU exchange rate ; whereas, the resulting increase in quotas should be used to satisfy the abovementioned supply requirements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America and establishing quantitative restrictions with regard to other products originating in that country ('), as amended by Regulation (EEC) No 1346/84 (2), and in particular Article 3 (2) thereof, Whereas Commission Regulation (EEC) No 500/84 ('), as last amended by Regulation (EEC) No 1921 /84 (4), broke down the import quotas fixed for certain products originaring in the United States of America into two parts, of which the first is distributed amongst the Member States and the second constitutes a Community reserve ; Whereas to meet urgent supply requirements, in parti ­ cular in certain Member States, it is necessary to modify the breakdown between Member States ; HAS ADOPTED THIS REGULATION : Article 1 The Annex To Regulation (EEC) No 500/84 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 40, 11 . 2 . 1984, p. 1 . ( 2) OJ No L 131 , 17. 5 . 1984, p. 1 . O OJ No L 57, 28 . 2 . 1984, p. 7 . O OJ No L 179, 6 . 7 . 1984, p. 8 . No L 270/ 12 , Official Journal of the European Communities 11 . 10 . 84 ANNEX (WO ECU) NIMEXE code Community quotas Breakdown by Member State Reserve D F I BNL UK IRL DK GR 39.02-09 10 800 2 285 765 2 370 1 000 3 115 700 435 5 125 39.02-12 3 100 325 90 420 660 990 105 17 43 450 97.06-10 4 400 1 110 275 50 310 2 630 7 15 3 